DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhaupt (US 20180087480 A1) in view of Melcher et al. (EP 3026254 A1 - all citations are to the attached English translation).Regarding claim 1:Bernhaupt teaches (FIG. 4) a high pressure hydraulic system comprising:
a hydraulic chamber (14 - [0032]) containing pressurized fluid,
a wall (walls forming 14) which encloses at least one part of the hydraulic chamber and comprises an internal diaphragm (13), 
a piezoelectric ([0009]) sensor (17) isolated from the pressurized fluid contained in the hydraulic chamber by said diaphragm (13) and having a detection axis (up-down relative to FIG. 4), wherein the piezoelectric sensor (17) generates an electrical signal (conveyed via 17a) related to a force that compresses the piezoelectric sensor along the detection axisBernhaupt fails to teach:
an elastic element arranged to apply an elastic force along said detection axis between the piezoelectric sensor and the diaphragm, wherein the elastic element and the sensor are arranged so that a deformation of the diaphragm in a direction of the detection axis produced by a variation of pressure of the pressurized fluid contained in the hydraulic chamber causes a variation of the elastic force that the elastic element applies along the detection axis between the piezoelectric sensor and the diaphragmMelcher teaches (FIG. 2):
an elastic element (one or more of 20 and 18) arranged to apply an elastic force along said detection axis between the piezoelectric sensor (13) and the diaphragm (16), wherein the elastic element (one or more of 20 and 18) and the sensor (13) are arranged so that a deformation of the diaphragm (16) in a direction of the detection axis (up-down relative to FIG. 2) produced by a variation of pressure of the pressurized fluid contained in the hydraulic chamber (10) causes a variation of the elastic force that the elastic element (one or more of 20 and 18) applies along the detection axis between the piezoelectric sensor (13) and the diaphragm (16)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elastic element of Melcher in the device of Bernhaupt to more easily and accurately install and protect the sensor and its components (Melcher - last paragraph of page 2; first paragraph of page 3; last paragraph of page 4 before “Claims”). Additionally/alternatively, the elastic element(s) of Melcher is an art-recognized equivalent means (to the sensor over dimensioning of Bernhaupt) for mounting and pre-stressing the sensor.
Regarding claim 2:Bernhaupt and Melcher teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Melcher teaches (FIG. 2):
wherein the elastic element (one or more of 20 and 18) and the piezoelectric sensor (13) are arranged so that in the direction of the detection axis (up-down relative to FIG. 2) the piezoelectric sensor is only subject to the elastic force produced by the elastic element (one or more of 20 and 18)
Regarding claim 3:Bernhaupt and Melcher teach all the limitations of claim 1, as mentioned above.Bernhaupt also teaches (FIG. 4):
wherein said diaphragm (13) is formed by a portion with reduced thickness of said wall (13 is a reduced thickness of a wall of 10c)
Regarding claim 4:Bernhaupt and Melcher teach all the limitations of claim 3, as mentioned above.Bernhaupt also teaches (FIG. 4):
wherein said diaphragm (13) is located at a bottom of a blind hole formed in said wall and in which said piezoelectric sensor (17) is housed (also see [0034]-[0036] and the alternative embodiment discussed in [0041], [0044], and [0053])

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhaupt (US 20180087480 A1) in view of Melcher et al. (EP 3026254 A1 - all citations are to the attached English translation) and further in view of Rapp et al. (US 20140027534 A1).Regarding claim 5:Bernhaupt and Melcher teach all the limitations of claim 1, as mentioned above.Bernhaupt fails to teach:
wherein said piezoelectric sensor comprises: two disc-shaped elements having respective first faces and respective second faces parallel to each other and perpendicular to the detection axis, wherein at least one of said disc-shaped elements is a piezoelectric element, an electrode formed by a thin plate of conductive material, which is perpendicular to the detection axis, wherein the first faces of the two disc-shaped elements are in contact with opposite faces of the electrode, and two supporting elements of electrically-conductive material with respective supporting faces resting against respective second faces of the disc-shaped elements
Rapp teaches (e.g. FIG. 4b): 
wherein said piezoelectric sensor comprises: two disc-shaped elements (top 5 and bottom 5) having respective first faces and respective second faces parallel to each other and perpendicular to the detection axis (“FA”), wherein at least one of said disc-shaped elements is a piezoelectric element (both top 5 and bottom 5 are piezoelectric elements - [0025]), an electrode (33) formed by a thin plate of conductive material, which is perpendicular to the detection axis, wherein the first faces of the two disc-shaped elements are in contact with opposite faces of the electrode, and two supporting elements (top 10 and bottom 10) of electrically-conductive material with respective supporting faces resting against respective second faces of the disc-shaped elements (top 5 and bottom 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric sensor structure of Rapp in the device of Bernhaupt to increase sensitivity (Rapp - e.g. [0008]). Additionally/alternatively, the sensor structure of Rapp is an art-recognized equivalent sensor structure to the sensor structure of Bernhaupt for piezoelectric sensing of pressure in a fuel injector.
Regarding claim 6:Bernhaupt, Melcher, and Rapp teach all the limitations of claim 5, as mentioned above.As combined in the claim 5 rejection above, Bernhaupt, Melcher, and Rapp teach:
wherein said elastic element (Melcher - FIG. 2 - one or more of 20 and 18) is compressed in the direction of the detection axis between (Melcher - up-down relative to FIG. 2; ) said diaphragm (Melcher - FIG. 2 - 16;  and one surface of said two supporting elements
     The limitations of this claim are met upon combination of Bernhaupt, Melcher, and Rapp. Specifically, when the sensor structure of Rapp and the elastic element(s) of Melcher are used in the device of Bernhaupt, the combination results in the diaphragm (Bernhaupt and Melcher) pressing on the elastic element (Melcher) which, in turn, presses on one surface of the supporting element (Rapp).
Regarding claim 9:Bernhaupt, Melcher, and Rapp teach all the limitations of claim 5, as mentioned above.As combined in the claim 5 rejection above, Rapp teaches (e.g. FIG. 4b):
wherein said disc-shaped elements (top 5 and bottom 5) are piezoelectric elements (both top 5 and bottom 5 are piezoelectric elements - [0025]), and wherein the first faces (faces of the two 5s which contact 33) of the two disc-shaped elements are positive terminal faces (shown by “+” signs in FIG. 4b) and the second faces (faces of the two 5s opposite 33) of the two disc-shaped elements are negative terminal faces (shown by “-“ signs in FIG. 4b)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhaupt (US 20180087480 A1) in view of Melcher et al. (EP 3026254 A1 - all citations are to the attached English translation) and Rapp et al. (US 20140027534 A1) and further in view of Melcher et al. (DE 102012221084 A1, hereafter “Melcher-DE” to avoid ambiguity - all citations are to the attached English translation).Regarding claim 7:Bernhaupt, Melcher, and Rapp teach all the limitations of claim 5, as mentioned above.Bernhaupt fails to teach:
wherein the piezoelectric sensor comprises an annular-shaped insulating element, arranged coaxially with the detection axis on an outside of the electrode, wherein the insulating element has an inner surface facing outer edges of the two disc-shaped elements and the electrodeMelcher-DE teaches (FIG. 1):
wherein the piezoelectric sensor comprises an annular-shaped insulating element (39), arranged coaxially with the detection axis (up-down relative to FIG. 1) on an outside of the electrode (38), wherein the insulating element has an inner surface facing outer edges of the two disc-shaped elements (e.g. 36, 37) and the electrode (38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the annular-shaped insulating element of Melcher-DE in the device of Bernhaupt to insulate the sensor from surrounding components (Melcher-DE - last two paragraphs of page 5)

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8: The prior art, alone or in combination, fails to anticipate or render obvious a high pressure hydraulic system, wherein the insulating element has a dimension in the direction of the detection axis that is less than a distance between the supporting faces of the two supporting elements, and has a base surface that rests on an outer perimeter part of the supporting face of one of the two supporting elements, in conjunction with the remaining claim limitations.
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a high pressure hydraulic system wherein one of said two supporting elements has an axial projection that protrudes from its lower surface in the direction of the detection axis and that engages a central hole of the elastic element, in conjunction with the remaining claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fischer et al. (EP 3109453 A1) - elastic element 41 / 42 in FIG. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856